Case 18-00799        Doc 45     Filed 03/25/19     Entered 03/25/19 16:39:34          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 00799
         James T Mickiel

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/11/2018.

         2) The plan was confirmed on 05/16/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/06/2018.

         5) The case was Dismissed on 11/28/2018.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-00799             Doc 45         Filed 03/25/19      Entered 03/25/19 16:39:34              Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $7,548.89
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                            $7,548.89


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $329.57
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $347.07
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $676.64

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim          Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted       Allowed        Paid         Paid
 Advanced Orthopedic & Spine               Unsecured          86.00           NA            NA            0.00       0.00
 Advocate Christ Hospital                  Unsecured         354.00           NA            NA            0.00       0.00
 Advocate Medical Group                    Unsecured          81.00           NA            NA            0.00       0.00
 Ally Financial                            Secured       34,767.00     35,469.94      35,469.94      5,291.43     999.06
 American InfoSource LP as agent for Direc Unsecured         402.00        401.66        401.66           0.00       0.00
 AT&T Mobility II LLC                      Unsecured      2,100.00       2,223.88      2,223.88           0.00       0.00
 Barclays BANK Delaware                    Unsecured      1,847.00            NA            NA            0.00       0.00
 Blue Cross Blue Sheild                    Unsecured         256.00           NA            NA            0.00       0.00
 Buckeye Check Cashing of Illinois, LLC Unsecured            283.00           NA            NA            0.00       0.00
 Capital One Bank                          Unsecured      2,578.00       2,578.17      2,578.17           0.00       0.00
 Capital ONE N.A.                          Unsecured         807.00           NA            NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured         200.00        780.80        780.80           0.00       0.00
 City of Chicago Department of Water       Secured           940.00      1,611.62      1,611.62        432.78      27.66
 COMENITY BANK/Carsons                     Unsecured      1,323.00            NA            NA            0.00       0.00
 Commonwealth Edison Company               Unsecured         400.00        602.36        602.36           0.00       0.00
 Credit Collection Services                Unsecured         574.00           NA            NA            0.00       0.00
 First Northern Credit Union               Unsecured      2,942.00            NA            NA            0.00       0.00
 GAFCO Finance                             Unsecured           0.00           NA            NA            0.00       0.00
 Great American Finance Company            Unsecured            NA          84.11         84.11           0.00       0.00
 Great American Finance Company            Secured           332.00        234.11        150.00        119.70        1.62
 Illinois Department Of Healthcare And Fam Priority            0.00           NA            NA            0.00       0.00
 Illinois Housing Development Authority    Secured        7,500.00            NA            NA            0.00       0.00
 Illinois Tollway                          Unsecured         100.00           NA            NA            0.00       0.00
 Internal Revenue Service                  Unsecured           0.00    10,361.93      10,361.93           0.00       0.00
 Internal Revenue Service                  Priority      20,399.00     11,381.37      11,381.37           0.00       0.00
 Internal Revenue Service                  Unsecured           0.00           NA            NA            0.00       0.00
 Internal Revenue Service                  Unsecured           0.00           NA            NA            0.00       0.00
 Jefferson Capital Systems LLC             Unsecured         872.00        872.08        872.08           0.00       0.00
 Jefferson Capital Systems LLC             Unsecured      1,154.00       1,154.89      1,154.89           0.00       0.00
 Love Dental, Inc.                         Unsecured          25.00           NA            NA            0.00       0.00
 Peoples Energy Corp                       Unsecured      1,063.00       1,277.85      1,277.85           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-00799              Doc 45   Filed 03/25/19    Entered 03/25/19 16:39:34               Desc        Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim         Claim         Claim        Principal       Int.
 Name                                   Class   Scheduled      Asserted      Allowed         Paid          Paid
 Portfolio Recovery Associates      Unsecured           0.00        612.77        612.77           0.00        0.00
 Quantum3 Group                     Unsecured      1,979.00       1,979.79      1,979.79           0.00        0.00
 Quantum3 Group                     Unsecured      1,742.00       1,742.52      1,742.52           0.00        0.00
 Quantum3 Group                     Unsecured      2,157.00       2,157.85      2,157.85           0.00        0.00
 Resurgent Capital Services         Unsecured      1,065.00       1,065.79      1,065.79           0.00        0.00
 State Disbursement Unit            Priority            0.00        322.12        322.12           0.00        0.00
 Synchrony BANK                     Unsecured         613.00           NA            NA            0.00        0.00
 US Bank Home Mortgage              Secured      197,082.00    198,745.99    198,745.99            0.00        0.00
 US Bank Home Mortgage              Secured        6,050.00       6,390.07      6,390.07           0.00        0.00
 Village of North Riverside         Unsecured         200.00           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                 Claim           Principal                Interest
                                                               Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $198,745.99               $0.00                 $0.00
       Mortgage Arrearage                                   $6,390.07               $0.00                 $0.00
       Debt Secured by Vehicle                             $35,469.94           $5,291.43               $999.06
       All Other Secured                                    $1,761.62             $552.48                $29.28
 TOTAL SECURED:                                           $242,367.62           $5,843.91             $1,028.34

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $322.12                 $0.00                $0.00
        Domestic Support Ongoing                                $0.00                 $0.00                $0.00
        All Other Priority                                 $11,381.37                 $0.00                $0.00
 TOTAL PRIORITY:                                           $11,703.49                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                               $27,896.45                 $0.00                $0.00


 Disbursements:

           Expenses of Administration                               $676.64
           Disbursements to Creditors                             $6,872.25

 TOTAL DISBURSEMENTS :                                                                             $7,548.89




UST Form 101-13-FR-S (9/1/2009)
Case 18-00799        Doc 45      Filed 03/25/19     Entered 03/25/19 16:39:34            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
